Citation Nr: 0312881	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  00-20 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
traumatic neuropathy, left hand, currently evaluated as 20 
percent disabling.

2.  Entitlement to a compensable evaluation for residuals of 
gunshot wounds, left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
October 1978.  This appeal arises from a June 2000 rating 
decision of the Department of Veterans Affairs (VA), Little 
Rock, Arkansas, regional office (RO). 


REMAND

A significant change in the law occurred during the pendency 
of this appeal when, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim (inapplicable 
here), redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA also has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2002).  

Review of the claims file reveals that after the SOC 
pertaining to the issues of entitlement to increased 
evaluations was issued in August 2000, prior to the enactment 
of VCAA.  The supplemental statement of the case (SSOC) 
issued in August 2001 did not make any reference to VCAA.  
Thus, no SOC or SSOC of record contains any reference to the 
VCAA, either the statute or the implementing regulations.  
Moreover, the RO has not notified the veteran of the evidence 
he needed to supply and what VA would do in order to assist 
him with his claims.  While the Board sent the veteran a VCAA 
letter in November 2002, a recent Federal Circuit case held 
that VCAA development must be undertaken by the RO.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, Nos. 
02-7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. 
May 1, 2003).  

Accordingly, the Board finds that VA has not satisfied its 
duty under the VCAA to notify and assist the appellant with 
regards to his claims.  

Additionally, the Board notes that the most recent VA 
examinations of the veteran's disabilities were conducted in 
April 2000.  The examination of the veteran's left hand 
disability was conducted without the benefit of review of the 
claims folder.  The veteran's representative has requested 
new examinations.  Additionally, the most recent VA 
outpatient treatment records of the veteran's disabilities 
are dated in August 2000.  Records of treatments since that 
time should be obtained.

Accordingly, the Board finds that the case must be remanded 
to the RO for the following action:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  The 
RO should ensure that the notification 
requirements and development procedures 
contained in the VCAA are fully complied with 
and satisfied.  In particular, the RO should 
inform the appellant of the type of evidence 
required from him to substantiate his claims 
for increased evaluations.  The appellant 
should also be informed that the RO will assist 
him in obtaining identified evidence, should he 
require such assistance.  

2.  The RO should obtain copies of all of the 
veteran's outpatient treatment records from the 
Fayetteville, Arkansas, VAMC, from August 2000 
to the present.  All records obtained should be 
associated with the claims folder.

3.  The RO should schedule the veteran for a VA 
neurological examination to determine the 
nature and severity of his residuals of 
traumatic neuropathy, left hand.  The claims 
folder and a copy of this remand should be made 
available to the examiner for review prior to 
the examination.

The examiner should evaluate the veteran's 
disability to determine whether or not and, if 
so, to what degree, it involves: (1) "griffin 
claw" deformity due to flexor contraction of 
the ring and little fingers; (2) atrophy of the 
dorsal interspace and thenar and hypothenar 
eminences; (3) loss of extension of the right 
and little fingers; (4) loss of ability to 
adduct the thumb; and (5) weakened flexion of 
the wrist.  See 38 C.F.R. § 4.124a, Diagnostic 
Code 8516 (2002).  Furthermore, the examiner 
should assess whether the injury has 
manifestations compatible with neuritis (i.e., 
a loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at time 
excruciating), see 38 C.F.R. § 4.123, or 
neuralgia (i.e., dull and intermittent pain).  
See 38 C.F.R. § 4.124.  

All necessary tests should be conducted, and 
the examiner should review the results of any 
testing prior to completion of the report.  All 
findings should be made part of an examination 
report, a copy of which must be made part of 
the claims folder.

4.  The veteran should also be accorded a VA 
examination by an orthopedist to determine the 
nature and severity of the service-connected 
residuals of gunshot wounds, left lower 
extremity.  The claims folder, and a copy of 
this remand, should be made available to the 
examiner in conjunction with the examination, 
and the examiner should verify in the report 
that the claims folder was reviewed.  In 
addition to x-rays of the veteran's left lower 
leg and foot, any other specialized testing 
deemed necessary should be performed.  The 
examiner should discuss all pathology 
associated with the service-connected 
disability shown on examination.  Also, the 
examiner should provide the ranges of motion of 
the veteran's left ankle and should discuss the 
normal ranges of motion of that joint.

Furthermore, the examiner should be requested 
to determine whether the veteran's left lower 
extremity exhibits weakened movement, excess 
fatigability, or incoordination attributable to 
the service-connected disability.  If feasible, 
these determinations should be expressed in 
terms of the degree of additional range of 
motion lost due to any weakened movement, 
excess fatigability, or incoordination.  The 
examiner should also be asked to express an 
opinion as to the degree to which the veteran's 
left lower extremity pain could significantly 
limit his functional ability during flare-ups 
or on repeated use over a period of time.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  All 
findings should be made part of an examination 
report, a copy of which must be made part of 
the claims folder.

After the above requested action has been completed, the RO 
should review the appellant's claims for entitlement to 
increased evaluations for residuals of traumatic neuropathy, 
left hand, and residuals of gunshot wounds, left lower 
extremity.  If a benefit sought on appeal remains denied, a 
supplemental statement of the case should be furnished to the 
appellant and his representative, and they should be afforded 
the appropriate period of time to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



